Exhibit 10.1

EXECUTION VERSION

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, NY 10036

Endurance Specialty Holdings Ltd.

Wellesley House

90 Pitts Bay Road

Pembroke, HM 08

Bermuda

June 25, 2014

PROJECT SAIL

$1,000,000,000 Senior Unsecured 364-Day Bridge Facility

Joinder Agreement to Commitment Letter

Ladies and Gentlemen:

Reference is made to the Commitment Letter regarding a $1,000,000,000 Senior
Unsecured 364-Day Bridge Term Loan Facility, dated June 2, 2014 (together with
the exhibits and annexes attached thereto, as modified hereby, the “Commitment
Letter”) between Morgan Stanley Senior Funding, Inc. (“MSSF” and, in its
capacity as a Commitment Party, the “Initial Commitment Party”) and Endurance
Specialty Holdings Ltd., a Bermuda exempted company (the “Borrower”).
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Commitment Letter. This Joinder Agreement to Commitment
Letter (this “Joinder Agreement”) sets forth the understanding and agreement of
the parties hereto regarding the joinder of each party identified on the
signature pages hereof as an additional “Commitment Party” (each an “Additional
Commitment Party”, collectively, the “Additional Commitment Parties” and,
together with the Initial Commitment Party, the “Commitment Parties”) to the
Commitment Letter.

Each Additional Commitment Party (a) commits, on a several but not joint basis,
on the terms and conditions set forth herein and in the Commitment Letter to
provide a portion of the Facility in a principal amount not exceeding the amount
specified on its signature page hereto (such amount its “Maximum Commitment
Amount”) and (b) becomes a party to the Commitment Letter as a Commitment Party
thereunder having such commitment with the same force and effect as if
originally named therein as a Commitment Party. The commitment of each
Commitment Party to provide a portion of the Facility under this Joinder
Agreement or the Commitment Letter is referred to herein as its “Commitment” and
collectively as the “Commitments”. The Commitment of each Additional Commitment
Party is subject to the negotiation, execution and delivery of a credit
agreement and other definitive documentation for the Facility that is reasonably
satisfactory to the Borrower and the Arranger consistent with the Commitment
Letter and the other applicable conditions set forth in the Commitment Letter.

On or promptly following the date hereof, in connection with the primary
syndication of the Facility by MSSF in its capacity as the Arranger, the
Arranger shall allocate (the “Commitment Allocation”) the Commitments among the
Commitment Parties in active consultation with the Borrower; provided, however,
that pursuant to the Commitment Allocation, (i) the Commitment allocated to any
Additional Commitment Party shall not exceed its Maximum Commitment Amount and
(ii) any reduction of the Additional Commitment Parties’ Commitments below their
respective Maximum Commitment Amounts shall not be required to be made on a pro
rata basis. On the date of the Commitment Allocation (the “Allocation Date”),
after active consultation with the Borrower, the Arranger shall notify the
Additional Commitment Parties and the Borrower of the Commitment Allocation in
the form of Schedule I hereto (the “Commitment Schedule”), whereupon the
Commitments of MSSF under the Commitment



--------------------------------------------------------------------------------

Letter (as in effect immediately prior to the execution hereof) shall, in
accordance with the Commitment Letter, be reduced by the aggregate amount of the
Commitments of the Additional Commitment Parties pursuant to the Commitment
Allocation, such that, the Commitment of each Commitment Party shall be as set
forth in the Commitment Schedule and such Commitment Schedule shall be deemed
incorporated into this Joinder Agreement.

In connection with each Additional Commitment Party’s Commitment under this
Joinder Agreement, it is agreed that such Additional Commitment Party (or such
Additional Commitment Party’s applicable affiliate) will be granted the title or
designation with respect to the Facility agreed to by the Borrower and the
Arranger in writing and as set forth opposite such Additional Commitment Party’s
name on the Commitment Schedule.

Each Additional Commitment Party agrees that the syndication of the Facility
shall be managed by MSSF in its capacity as the Arranger on the terms set forth
in the Commitment Letter. Each Additional Commitment Party acknowledges and
agrees that it shall not engage, nor shall it authorize any person on its behalf
to engage, in any secondary selling or any solicitation of offers to purchase
loans or commitments with respect to the Facility until the Funding Date (unless
such secondary selling or such solicitation of offers to purchase loans or
commitments is made in accordance with the Commitment Letter). Furthermore, each
Additional Commitment Party represents that its Commitment represents a
commitment from such Additional Commitment Party only, and does not in any way
include a commitment or other arrangement from any other unaffiliated
institution.

Each party hereto agrees that each Additional Commitment Party shall be bound by
the terms and conditions of the Commitment Letter, and shall have all the rights
and obligations with respect to its Commitment, to the same extent as the same
are applicable to the Initial Commitment Party, on a several and not joint
basis; provided, however, that this paragraph shall not apply to, and the
Additional Commitment Parties shall not have any rights or benefits with respect
to, (a) roles or titles assigned to MSSF pursuant to the Commitment Letter,
(b) the provisions of the Commitment Letter applicable to the Arranger and the
Administrative Agent in their capacities as such and (c) any provisions of the
Fee Letter.

Each Commitment Party hereto is a full service financial institution engaged,
either directly or through its affiliates, in a broad array of activities,
including commercial and investment banking, financial advisory, market making
and trading, investment management (both public and private investing),
investment research, principal investment, financial planning, benefits
counseling, risk management, hedging, financing, brokerage and other financial
and non-financial activities and services globally. In the ordinary course of
their various business activities, each Commitment Party and funds or other
entities in which such Commitment Party invests or with which it co-invests, may
at any time purchase, sell, hold or vote long or short positions and investments
in securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, each Commitment Party may at any time communicate
independent recommendations and/or publish or express independent research views
in respect of such assets, securities or instruments. Any of the aforementioned
activities may involve or relate to assets, securities and/or instruments of the
Borrower, the Target Business and/or other entities and persons which may (i) be
involved in transactions arising from or relating to the arrangement
contemplated by this Joinder Agreement (except as otherwise expressly agreed in
writing by the Borrower and the relevant Commitment Party (or their respective
affiliates) or (ii) have other relationships with the Borrower or its
affiliates.

Each Commitment Party and/or its affiliates are, or may at any time be, a lender
under the Existing Credit Agreement (in such capacity, an “Existing Lender”).
The Borrower acknowledges and agrees for itself and its subsidiaries that each
Existing Lender (a) will be acting for its own account as

 

2



--------------------------------------------------------------------------------

principal in connection with the Existing Credit Agreement, (b) will be under no
obligation or duty as a result of such Commitment Party’s role in connection
with the transactions contemplated by this Joinder Agreement or otherwise to
take any action or refrain from taking any action (including with respect to
voting for or against any requested amendments), or exercising any rights or
remedies, that such Existing Lender may be entitled to take or exercise in
respect of the Existing Credit Agreement and (c) may manage its exposure to the
Existing Credit Agreement without regard to such Commitment Party’s role
hereunder, except, in each case, to the extent otherwise agreed by such Existing
Lender.

This Joinder Agreement supersedes any commitment advice or similar letter
executed by any Additional Commitment Party on or prior to the date hereof in
connection with the Facility, which commitment advice or similar letter shall in
each case terminate upon the effectiveness of this Joinder Agreement.

This Joinder Agreement may not be assigned by any party hereto without the prior
written consent of the Arranger and the Borrower (and any purported assignment
without such consent shall be null and void); provided, however, that a
Commitment Party may assign its Commitment only to the extent permitted by, and
in accordance with, the terms of the Commitment Letter. This Joinder Agreement
is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and each indemnified person of each
Additional Commitment Party.

This Joinder Agreement and the Commitment Letter (and any other letter agreement
or undertaking concerning the Facility, except as otherwise provided therein)
may not be amended or waived except by an instrument in writing signed by the
Borrower and Commitment Parties (other than Defaulting Commitment Parties (as
defined below)) holding a majority of the aggregate commitments (exclusive of
the commitments of Defaulting Commitment Parties) to provide the Facility (the
“Required Commitment Parties”); provided, however, (i) the Required Commitment
Parties shall include at least 2 Commitment Parties and (ii) no such amendment
or waiver shall (a) increase or extend the Commitment of any Commitment Party or
decrease or extend the date for payment of any fees of any Commitment Party
without the prior written consent of such Commitment Party, (b) except as
provided in the immediately following sentence, extend the maturity date, any
scheduled or mandatory prepayment, or waive any mandatory prepayment of the
Loans or date for the payment of any interest or fee on any Loan or commitment,
or decrease the rate of interest or fee on any Loan or commitment (other than
the rate of interest on overdue amounts), or postpone the date of any scheduled
or mandatory reduction, or waive any mandatory reduction, of commitments without
the prior written consent of each Commitment Party, (c) modify the terms of this
sentence or the section in the Term Sheet captioned “Voting”, or any provision
that would require the “pro rata” treatment of the Commitment Parties, without
the prior written consent of each Commitment Party directly adversely affected
thereby or (d) modify or otherwise affect the rights or duties of the Arranger
or the Administrative Agent without the prior written consent of the Arranger or
the Administrative Agent, as applicable. Notwithstanding anything to the
contrary herein or in the Commitment Letter or any other letter agreement or
undertaking concerning the Facility, (a) the Commitment of any Commitment Party
may be increased solely with the written consent of such Commitment Party,
Borrower and the Arranger (not to be unreasonably withheld or delayed) (without
the consent of any other Commitment Party), (b) the Commitment Parties (other
than Defaulting Commitment Parties) holding in excess of two-thirds of the
aggregate commitments (exclusive of the commitments of Defaulting Commitment
Parties) to provide the Facility may, without the consent of any other
Commitment Party, increase the $75,000,000 cap referred to in clause (C) of the
definition of Excluded Equity set forth in Exhibit A to the Commitment Letter,
or waive or postpone any mandatory prepayment or commitment reduction otherwise
required from the proceeds of the issuance of equity or equity-linked
securities, including mandatorily exchangeable or convertible securities, issued
to fund any increase in the cash portion of the aggregate consideration payable
in connection with the Acquisition and

 

3



--------------------------------------------------------------------------------

(c) in the event any Commitment Party shall become and continue to be a
Defaulting Commitment Party or shall fail to consent to an amendment, waiver or
other modification to this Joinder Agreement or the Commitment Letter that
requires the consent specified in clauses (a) through (c) of the immediately
preceding sentence and that has been consented to by the Required Commitment
Parties (each, a “Non-Consenting Lender”), the Borrower may, upon notice to such
Commitment Party and the Arranger, either replace such Commitment Party by
causing such Commitment Party to assign its rights and obligations hereunder
(including the Commitment Letter) to one or more assignees procured by the
Borrower or terminate the Commitment of such Commitment Party, provided that the
Borrower has paid all fees owing to such Commitment Party at the time of such
assignment or termination and, so long as, in the case of the assignment by a
Non-Consenting Lender, the assignee lender provides the requisite consent. Each
Commitment Party agrees that, if necessary to effectuate any assignment of such
Commitment Party’s interest hereunder in the circumstances contemplated by the
preceding sentence, it shall promptly execute an assignment agreement in form
reasonably satisfactory to it, the Borrower and the Arranger; provided that the
failure of any such Commitment Party to execute any such assignment shall not
render such assignment invalid. For purposes hereof, “Defaulting Commitment
Party” shall mean any Commitment Party that (a) has failed to fund all or any
portion of its Commitment when required to do so in accordance with the terms
and conditions of the Commitment Letter, (b) has notified the Borrower or the
Arranger in writing that it does not intend to comply with its funding
obligations hereunder or under the Commitment Letter, or has made a public
statement to that effect, (c) has failed, within two business days after written
request by the Arranger or the Borrower, to confirm in writing to the Arranger
and the Borrower that it will comply with its prospective funding obligations
hereunder or under the Commitment Letter, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any law relating to liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debt relief law of any applicable jurisdiction from
time to time in effect and affecting the rights of creditors generally, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
United States Federal Deposit Insurance Corporation or any other regulatory
authority acting in such a capacity; provided that a Commitment Party shall not
be a Defaulting Commitment Party solely by virtue of the ownership or
acquisition of any equity interest in that Commitment Party or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Commitment Party with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Commitment Party (or such governmental authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Commitment Party.

This Joinder Agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this Joinder
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Joinder Agreement and the Commitment
Letter constitute the entire agreement among the parties hereto with respect to
the Additional Commitment Parties’ respective Commitments and the fee
compensation with respect thereto. No individual has been authorized by any
Additional Commitment Party or any of its respective affiliates to make any oral
or written statements that are inconsistent with this Joinder Agreement.
Following the execution and delivery of this Joinder Agreement by each of the
parties hereto, the Commitment Letter and this Joinder Agreement shall be
construed as a single instrument to the extent necessary to give effect to the
provisions hereof and thereof. Notwithstanding any provision hereof or of the
Commitment Letter, it is agreed and understood that all obligations of each of
the Commitment Parties, whether pursuant hereto or pursuant to the Commitment
Letter, shall be several and not joint obligations.

 

4



--------------------------------------------------------------------------------

This Joinder Agreement shall be governed by, and construed in accordance with
the law of the State of New York (and each Additional Commitment Party hereby
expressly acknowledges and agrees that it shall be subject to Section 6 of the
Commitment Letter as a party thereto); provided that the foregoing shall not
modify the governing law provisions set forth in the Commitment Letter. Each
party hereto hereby waives any right it may have to a trial by jury with respect
to any claim, action, suit or proceeding arising out of or contemplated by this
Joinder Agreement. Each party hereto hereby submits to the exclusive
jurisdiction of the federal and New York State courts located in the County of
New York in connection with any dispute related to, contemplated by or arising
out of this Joinder Agreement and agrees that any service of process, summons,
notice or document by registered mail addressed to such party at its address on
the first page hereof or, in the case of any Additional Commitment Party, on its
signature page hereto, shall be effective service of process for any suit,
action or proceeding relating to any such dispute. Each party hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and agrees that
any final judgment in any such suit, action or proceeding brought in any such
court shall be conclusive and may be enforced in other jurisdictions by suit
upon the judgment or in any other manner provided by law.

This Joinder Agreement (including all of the terms of the Commitment Letter) and
the other terms and conditions contained herein shall be subject to the same
confidentiality provisions applicable to the Commitment Letter as provided in
Section 8 of the Commitment Letter.

Each Additional Commitment Party acknowledges that it has, independently and
without any reliance upon MSSF or any of its affiliates, or any of its officers,
directors, employees, agents, advisors or representatives, and based on the
financial statements of the Borrower and its consolidated subsidiaries and the
Target Business and such other documents as it has deemed appropriate, made its
own credit analysis and decision to provide a Commitment and enter into this
Joinder Agreement.

The compensation, reimbursement, indemnification, confidentiality and
syndication provisions contained herein or in the Commitment Letter shall remain
in full force and effect regardless of whether the Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Joinder
Agreement, the Commitment Letter or each Commitment Party’s Commitment;
provided, that the Borrower’s obligations hereunder or under the Commitment
Letter, other than with respect to the compensation, reimbursement,
indemnification, confidentiality and syndication shall automatically terminate
and be superseded by the provisions of the Credit Documentation upon the
effectiveness thereof; provided, further, that, in the case of the syndication
provision, such provision shall terminate upon the later of the Funding Date and
the Syndication Date. The Borrower may terminate the Commitment Parties’
commitments to the Facility hereunder at any time subject to the provisions of
the immediately preceding sentence.

All Commitments of the Additional Commitment Parties shall continue until the
earliest to occur of (i) the execution and delivery of the Credit Documentation
for the Facility by all parties thereto, (ii) the Commitment Termination Date,
if the applicable Credit Documentation shall not have been executed and
delivered by all parties thereto by such date, (iii) the abandonment or
withdrawal of the Offer by the Borrower or lapse of the Offer (other than in
connection with the execution of the Merger Agreement or the effectiveness of
the Scheme), in each case when publicly disclosed by the Borrower (A) pursuant
to a public filing with the SEC or (B) in an official press release issued by
the Borrower; and (iv) termination by the Borrower of its obligations under the
Merger Agreement to consummate the Merger when publicly disclosed by the
Borrower (A) pursuant to a public filing with the SEC or (B) in an official
press release issued by the Borrower.

 

5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof.

Very truly yours,

 

6



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as an Additional Commitment Party

 

By:

  /s/ Melvin Jackson   Name:   Melvin Jackson   Title:   Executive Director

Maximum Commitment Amount: $150,000,000

Address for notices:

383 Madison Avenue, Floor 23

New York, NY 10179

[Signature Page to Project Sail Joinder Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as an Additional Commitment Party

 

By:

  /s/ Grainne M. Pergolini   Name:   Grainne M. Pergolini   Title:   Director

Maximum Commitment Amount: $150,000,000

Address for notices:

MAC Y1375-080

8th Floor

One South Broad Street

Philadelphia, PA 19107

 

8



--------------------------------------------------------------------------------

Bank of Montreal, Chicago Branch, as an Additional Commitment Party

 

By:

  /s/ Debra Basler   Name:   Debra Basler   Title:   Managing Director

Maximum Commitment Amount: $100,000,000

Address for notices:

115 South LaSalle Street 25th Floor West

Chicago, IL 60603

 

9



--------------------------------------------------------------------------------

Lloyds Bank plc, as an Additional Commitment Party

 

By:

  /s/ Stephen Giacolone   Name:   Stephen Giacolone   Title:   Assistant Vice
President G011

 

By:

  /s/ Craig Meisner   Name:   Craig Meisner   Title:  
Managing Director – Head of Loan Markets

Maximum Commitment Amount: $50,000,000

Address for notices:

Lloyds Bank plc, New York

1095 Avenue of the Americas, 35th Floor

New York, New York 10036

NewYorkOperations@lbusa.com

 

10



--------------------------------------------------------------------------------

ING Bank N.V., as an Additional Commitment Party

 

By:

  /s/ M Riordan   Name:   M Riordan   Title:   Authorised Signatory

By:

  /s/ G Kelly   Name:   G Kelly   Title:   Authorised Signatory

Maximum Commitment Amount: $50,000,000

Address for notices:

ING Bank N.V.

60 London Wall

London

EC2M 5TQ

United Kingdom

 

Attn: N J Marchant

Director

 

11



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above by:

MORGAN STANLEY SENIOR FUNDING, INC.

 

By:

  /s/ Subha Lakshmi Ghosh-Kohl   Name:   Subha Lakshmi Ghosh-Kohli   Title:  
Authorized Signatory

ENDURANCE SPECIALTY HOLDINGS LTD.

 

By:

  /s/ John V. Del Col   Name:   John V. Del Col   Title:   General Counsel

[Signature Page to Project Sail Joinder Agreement]



--------------------------------------------------------------------------------

Schedule I

to Joinder Agreement to Commitment Letter

Commitment Schedule

 

Commitment Party

   Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 500,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 150,000,000.00   

Wells Fargo Bank, National Association

   $ 150,000,000.00   

Bank of Montreal, Chicago Branch

   $ 100,000,000.00   

Lloyds Bank plc

   $ 50,000,000.00   

ING Bank N.V.

   $ 50,000,000.00      

 

 

     Total: $ 1,000,000,000      

 

 

 



--------------------------------------------------------------------------------

Titles

 

Commitment Party

  

Title(s)

Morgan Stanley Senior Funding, Inc.

   Sole Lead Arranger, Sole Bookrunner and Administrative Agent

JPMorgan Chase Bank, N.A.

   Documentation Agent

Wells Fargo Bank, National Association

   Documentation Agent

Bank of Montreal, Chicago Branch

   Managing Agent

Lloyds Bank plc

   Participant

ING Bank N.V.

   Participant

 

2